   Case 20-21027-tnw         Doc 29    Filed 11/19/20 Entered 11/19/20 11:32:50              Desc Main
                                       Document     Page 1 of 6



                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    COVINGTON DIVISION

 IN RE

 BILL J. CONNLEY                                                                      CASE NO. 20-21027

 DEBTOR

                              MEMORANDUM OPINION AND ORDER
                              DENYING MOTION FOR STAY RELIEF

       Before the Court is Creditor Martin E. Clark’s Motion to Determine Application of the

Automatic Stay, Or, in the Alternative, For Relief from the Automatic Stay with Regard to Possession of

Property at 244 Cleveland Avenue #3, Bellevue, Kentucky 41073 [ECF No. 11 (the “Motion”)].

Debtor Bill J. Connley filed a Response [ECF No. 19] thereto and Creditor filed a Reply [ECF No. 28].

The Court has heard and considered counsel’s arguments, and this matter is ripe for a decision.

                                             BACKGROUND

       The pertinent facts are undisputed. Creditor leased residential real property to Debtor for a one-

year term starting on October 1, 2019. Debtor did not vacate the premises at the term’s end and, on

October 9, 2020, Creditor filed a forcible detainer complaint against Debtor in the district court in

Campbell County, Kentucky. That court held a hearing on the complaint and entered a forcible detainer

judgment in Creditor’s favor on October 20; it states, in pertinent part, that “either party may file an

appeal within 7 (seven) days of the entry of this judgment.” [ECF No. 11 at 10 (capitalization and

emphasis removed).] Three days later, on October 23, Debtor filed his chapter 7 petition in this Court,

within the appeal period on the forcible detainer judgment.

       Creditor filed the Motion on October 27, 2020. Creditor contends that the automatic stay

imposed by § 362(a) does not prohibit him from continuing the state court forcible detainer lawsuit
      Case 20-21027-tnw            Doc 29      Filed 11/19/20 Entered 11/19/20 11:32:50                     Desc Main
                                               Document     Page 2 of 6



against Debtor because Debtor has no right to possess the property. 1 Creditor argues in the alternative

that, if the automatic stay does apply, the exception to the automatic stay under § 362(b)(22) permits

Creditor to continue eviction proceedings as Debtor has not complied with the process set forth in

§ 362(l). Creditor does not request relief from the automatic stay pursuant to § 362(d).

           Debtor opposes the Motion based on his view of Kentucky statutes governing the landlord-tenant

relationship. Debtor offers that the automatic stay applies because Creditor seeks to continue litigating

a prepetition civil proceeding against Debtor to obtain property of Debtor’s estate. Debtor maintains

that Creditor had not obtained a “final judgment of possession” prepetition under Kentucky law and,

therefore, the exception to the automatic stay in § 362(b)(22) is inapplicable. As a result, Debtor avers,

he does not need to comply with § 362(l).

                                                        ANALYSIS

I.         Jurisdiction.

           The Court has jurisdiction over this matter. 28 U.S.C. § 1334(b). Venue is proper in this

District. 28 U.S.C. §§ 1408, 1409. This is a core proceeding, and the Court is authorized to enter a

final order adjudicating this matter. 28 U.S.C. § 157(b)(2)(A) and (O).

II.        The Automatic Stay.

           The filing of a bankruptcy petition “operates as a stay and is applicable to the continuation of a

judicial proceeding against the debtor.” Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 314 (6th

Cir. 2000). More specifically, § 362(a) automatically stays an “action or proceeding against the debtor

that was or could have been commenced before the commencement of the case under this title, or to

recover a claim against the debtor that arose before the commencement of the case under this title . . . .”




1
    Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.

                                                               2
   Case 20-21027-tnw         Doc 29     Filed 11/19/20 Entered 11/19/20 11:32:50             Desc Main
                                        Document     Page 3 of 6



11 U.S.C. § 362(a)(1). It also prevents creditors from taking action “to obtain possession of property of

the estate.” 11 U.S.C. § 362(a)(3).

       However, “[l]ike all general rules, there are exceptions to the automatic stay. . . . When the

automatic stay is implicated two determinations are necessary: a) first, is the matter something which

would be stayed absent an exception to the stay; and b) if the matter would be stayed, does an exception

under § 362(b) or other applicable law apply?” Wohleber v. Skurko, et al. (In re Wohleber), 596 B.R.

554, 567 (B.A.P. 6th Cir. 2019). Creditor offers arguments addressing both required determinations.

III.   A tenancy by sufferance under Kentucky law is a property interest protected by the
       automatic stay.

       Creditor argues that the automatic stay does not protect Debtor’s possessory interest in the

premises because that interest is not property of the bankruptcy estate. Creditor maintains that, because

Debtor’s lease “expired on its own terms,” Debtor “has no legal right to possession of the leased

premises” as a “holdover tenant,” and his “right to possession under state law expired, at the latest, on

October 20, 2020, when the [state district court] entered the [forcible detainer judgment] against him.”

[ECF No. 11 at 2.] Creditor also posits that “bankruptcy law does not give [Debtor] any additional

rights of possession, especially when the Debtor failed to follow the prescribed procedures [under

§ 362(l)] to seek an extension of possession.” [Id.] Creditor cites no authority for these statements.

       “Property of the estate generally includes all legal and equitable interests of the debtor in

property as of the commencement of the case. § 541(a)(1). Although federal law controls whether an

interest of the debtor is property of the estate, a debtor’s property interests are defined by state law.” In

re Weber, Case No. 20-60423, 2020 Bankr. LEXIS 2328, at *3 (Bankr. N.D. Ohio Sept. 1, 2020 (citing

Corzin v. Fordu (In re Fordu), 201 F.3d 693, 700 (6th Cir. 1999)).

       Accordingly, Kentucky law defines Debtor’s property interests here, and Kentucky’s “holdover

statute” details a tenant’s property rights upon lease termination:


                                                      3
      Case 20-21027-tnw       Doc 29    Filed 11/19/20 Entered 11/19/20 11:32:50             Desc Main
                                        Document     Page 4 of 6



         If, by contract, a term or tenancy for a year or more is to expire on a certain day, the
         tenant shall abandon the premises on that day, unless by express contract he secures the
         right to remain longer. If without such contract the tenant shall hold over, he shall not
         thereby acquire any right to hold or remain on the premises for ninety (90) days after said
         day, and possession may be recovered without demand or notice if proceedings are
         instituted within that time. But, if proceedings are not instituted within ninety (90) days
         after the day of expiration, then none shall be allowed until the expiration of one (1) year
         from the day the term or tenancy expired. At the end of that year the tenant shall abandon
         the premises without demand or notice, or stand in the same relation to his landlord that
         he did at the expiration of the term or tenancy aforesaid; and so from year to year, until
         he abandons the premises, is turned out of possession, or makes a new contract.

KY. REV. STAT. § 383.160(1). If a tenant remains in possession during the 90 days after lease

termination, the tenant is known as a “tenant by sufferance.” Long’s Ex’rs v. Bischoff, 277 Ky. 842,

127 S.W.2d 851, 853-54 (Ky. 1939) (citation omitted).

         The Sixth Circuit, applying federal law—specifically, the Bankruptcy Code—already has

explained that a tenancy by sufferance under Kentucky law is property of a debtor’s bankruptcy estate

that is protected by the automatic stay. See In re Convenient Food Mart No. 144, Inc., 968 F.2d 592,

594 (6th Cir. 1992) (“a tenancy at sufferance is a possessory interest in real property within the scope of

the estate in bankruptcy under section 541”). Accordingly, Creditor’s first argument fails. Continuing

a judicial proceeding to evict Debtor from the premises, and thus to obtain possession of property of

Debtor’s bankruptcy estate, would violate § 362(a)(1) and (3) as these actions are stayed absent an

exception.

IV.      The exception to the automatic stay in § 362(b)(22) is inapplicable here.

         Creditor’s alternative argument is that he obtained a “final judgment of possession” prepetition

such that the exception to the automatic stay in § 362(b)(22) applies here. Creditor contends that

Debtor’s failure to appeal the state court’s forcible detainer judgment within seven days renders that

judgment final, and this final judgment terminated Debtor’s right to possession of the premises. The

Court disagrees.



                                                      4
   Case 20-21027-tnw         Doc 29    Filed 11/19/20 Entered 11/19/20 11:32:50             Desc Main
                                       Document     Page 5 of 6



       Debtor filed this bankruptcy case three days after entry of the forcible detainer judgment and

before the seven-day appeal period ran. The filing of Debtor’s petition stayed the period in which to

appeal the judgment, and the stay remains in place until it is terminated. Specifically, the Code

provides:

       (c) Except as provided in section 524 of this title, if applicable nonbankruptcy law, an
       order entered in a nonbankruptcy proceeding, or an agreement fixes a period for
       commencing or continuing a civil action in a court other than a bankruptcy court on a
       claim against the debtor, … and such period has not expired before the date of the filing
       of the petition, then such period does not expire until the later of—

               (1) the end of such period, including any suspension of such period occurring on
       or after the commencement of the case; or

             (2) 30 days after notice of the termination or expiration of the stay under section
       362 … with respect to such claim.

11 U.S.C. § 108(c). Creditor contends that the automatic stay did not prohibit Debtor from appealing

the forcible detainer judgment, but this is incorrect. See Cathey v. Johns-Manville Sales Corp., 711

F.2d 60, 62 (6th Cir. 1983) (holding that whether a proceeding is against a debtor “must be ascertained

from an examination of the debtor’s status at the initial proceeding,” and concluding that “the automatic

and mandatory stay of § 362(a) attaches to the instant appellate proceedings” the debtor pursued

following an adverse trial court determination on claims brought against the debtor).

       Moreover, in Kentucky, eviction of a tenant at suffrage is a two-step process. First, generally

speaking, a landlord must file a forcible detainer complaint in state district court, have the complaint

served prior to a trial, and obtain a judgment against the tenant for restitution of the premises. KY. REV.

STAT. §§ 383.210, 383.215, 383.240. The tenant is granted seven days to appeal the judgment. KY.

REV. STAT. § 383.255. Upon the expiration of this period, if no appeal is filed and the tenant has not

vacated, the landlord must obtain a warrant from the court authorizing the sheriff (or a constable) to

effect an eviction. KY. REV. STAT. § 383.245. Under Kentucky law, the warrant of eviction serves as

the “final judgment of possession” for purposes of § 362(b)(22). Here, Creditor did not obtain a

                                                     5
      Case 20-21027-tnw             Doc 29        Filed 11/19/20 Entered 11/19/20 11:32:50                         Desc Main
                                                  Document     Page 6 of 6


             warrant of eviction prepetition, and therefore the exception to the automatic stay at § 362(b)(22) does

             not apply. Further, because this exception to the stay is inapplicable, Debtor had no obligation to

             satisfy the exception-to-the-exception in § 362(l).

                                                           CONCLUSION

                      For these reasons, the Court concludes that the § 362(a) automatic stay came into effect upon

               the filing of Debtor’s petition and prohibits Creditor’s continuation of forcible detainer proceedings

               against Debtor in the state district court until the Court grants relief from the automatic stay.

               Accordingly, the Motion is DENIED.




                                                                    6



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                        Signed By:
                                                                        Tracey N. Wise
                                                                        Bankruptcy Judge
                                                                        Dated: Thursday, November 19, 2020
                                                                        (tnw)
